 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMALGAMATED MEATCUTTERS ANDBUTCHERWORKMEN OF NORTHAMERICA, AFL;LOCAL UNIONNo.303 OF THE AMALGAMATED MEATCUTTERS AND BUTCHERWORKMEN OFNORTH AMERICA, AFLandWESTERN, INC.CaseNo. 16-CC-14.February 19, 1951Decision and OrderOn August 23, 1950, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had-engaged and were engaging in certain unfairlabor practices affecting commerce and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter theRespondents filed exceptions to the Intermediate Report and a sup-porting brief.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications :1.The Trial Examiner found, and we agree, that the Internationaland the Local violated both Section 8 (b) (4) (A) and (B) of the Act.Unlike the Trial Examiner, however, we rely solely on their activities,outside of union meetings, in inducing and encouraging employees of-Western's customers to engage in a concerted refusal in the course oftheir employment to handle Western meat, with an object of forc-ing their employers to cease doing business with Western, and with afurther object of forcing Western to recognize and bargain with theuncertified Local.This inducement and encouragement consisted oftelephone calls made at the direction of their agent, Riddle, to Mer-chant, Pratt, Barker, Boyd, and other members at the retail meatmarkets where they were employed in Carthage, Joplin, Miami,Monett, and Coffeyville ; 2 and the truck picketing at customers' prem-ises,3including the accompanying oral appeal to employee Simone 4iThe Respondents also requested oral argumentAs the record and briefs in ouropinion adequately present the issues and the positions of the parties, this request is denied2 SeeThe Graumaa Company,87NLRB 755, at p 759, where the Board held inpartthat a union violated Section 8(b)(4) (A) by going to a member's place of workandinducing him to cease work by telling hum the job was "unfair "See alsoKimsey DlfgCo,89 NLRB 7233These facts are distinguishable from those inSchultz Refrigerated Service,Inc, 87NLRB 502,' wherethe trucks picketedwerethemselves the situs of the labor disputeHerethe deliverytrucks were not themselves the situs of any labor dispute, and western'spremises,which were the situsof theprimary dispute, could readily be picketed,The Unions ai guethat thepickets' oral appeal to Simone was unauthorizedwefind no meat in this argument,as thepicketing itself,clearly constituted,inter alia,anappeal toemployees,and the oral appeal to Simone was thus within the authorizedspheie of actionSeeSunset Line if TwineCo,79 NLRB 148793 NLRB No. 40. AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 337Because of their nature and their purpose, these actions violated bothsubsection (A) and subsection (B) of Section 8 (by (4).We consider the Unions' internal operations in connection withtheir generalized listing of Western as "unfair," including their min-utes and resolutionspassed at union meetings, to be primary andtherefore lawful. 5Accordingly, we do not adopt the Trial Exami-ner's findings that such activities violated Section 8 (b) (4) (A) or(B).There is valid support in practical human experience, althoughperhaps not in abstract logic, for prohibiting a union, as we have done,from telling a specific employee at his place of work about an unfairlist, and yet holding the promulgation of that unfair list at a unionmeeting to be lawful. In effectuating the evident purpose of Congressto permit primary action while prohibiting secondary inducement, we'cannot escape drawing a line somewhere so as to preserve a proper areain which both congressional objectives can best be fulfilled.As weindicated in theGraumancase, it is traditional primary action for aunion, within its own councils, to classify a primary employer as un-fair, whereas conveying the same information to a secondary employ-er's employee at his place of work assumes the aspect of unlawfulsecondary inducement tantamount to a specific direction to cease work.2.We do not agree with the Trial Examiner's finding, unsupportedas it isby sufficient evidence, that the persons who restrained andcoercedWestern employee Beauchamp were union agents. Theiractivity was not expressly authorized by the Unions, nor did the Unionsestablish any pattern of unlawfully coercive picketing which couldconstitute implied- authorization of the particular restraint andcoercion far from the picket line.We shall therefore dismiss the8 (b) (1) (A)allegationsof the complaint on agency grounds.3.We cannot agree with the Trial Examiner's finding that Riddleviolated the Act.The complaint, although naming him in the captionas an agent of the Unions, clearly alleges that the term "Respondents"refers only to the International and the Local; and the complaint wasissued only against them.Moreover, Riddle was not served as aparty respondent.Accordingly, we have stricken his name from thecaption.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborSee theGraumancase,supra,at pp.756-7, where the Board held in part that it waslawful primary action for a union to post an "unfair"listing of a primary employer onits bulletin board and distribute it to affiliated unions, on the ground that such activitieswere like"direct picketing at a primary employer's premises"or a "general union policy"against working under nonunion conditionsSee alsoThe Pure Otl Co ,84 NLRB 315 ;Ryan Construction. Coip ,85NLRB 417;SchultzRefrigerated Service, In, supra,Comeau's Express,87 NLRB 972 ;Santa Ana Lumber Co,87 NLRB 937 ;Kimsey Mfg.Co , supra, Intcrborough NewsCo , 90 NLRB 2135;Moore Dry DockCo , 92 NLRB 547.943732-51-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that Amalgamated Meat Cutters andButcher Workmen of North America, AFL, its Local Union No. 303,and their agents, including Herb J. Riddle, shall :1.Cease and desist from inducing or encouraging the employees ofany employer other than Western, Inc., to engage in a strike or a con-certed refusal in the course of their employment to use, manufacture,process, transport; or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, where an objectthereof is (1) forcing or requiring any employer or person other thanWestern, Inc., to cease using, selling, handling, transporting, or other-wise dealing in the products of Western, Inc., or to cease doing businesswithWestern, Inc.; or (2) forcing or requiring Western, Inc., torecognize or bargain with Local Union No. 303 as the representativeof its employees unless and until such labor organization shall have'been certified as the representative of such employees under the provi-sions of Section 9 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices of the International in Chicago,Illinois, and of Local No. 303 in Joplin, Missouri, copies of the noticeattached hereto as an appendix."Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing signed by officers of the International and the Local, be postedby them immediately upon receipt thereof and maintained for a periodof sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondents to insure that thenotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,insofar as it allegesthat the Respondents violated Section 8 (b) (1) (A) of the Act, be,and it herebyis, dismissed.AppendixNOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our members that :6 In the event that this Order is enforced by decree of a United States Courtof Appeals,there shall be inserted before the words "A Decision and Order" the words "Decree ofthe United States Court of AppealsEnforcing." AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 339WE WILL NOT induce or encourage the employees of any em-ployer other than WESTERN, INC., to engage in a strike or a con-certed refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on anygoods, articles,materials, or commodities, or to perform anyservices, where an object thereof is (1) forcing or requiring anyemployer or person other than Western, Inc., to cease using, sell-ing, handling, transporting, or otherwise dealing in the productsofWestern, Inc., or to cease doing business with Western, Inc. ;or (2) forcing or requiring Western, Inc., to recognize or bargainwith Local Union No. 303 as the representative of its employeesunless anduntil such labor organization shall have been certifiedas the representative of such employees under the provisions ofSection 9 of the Act.AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMENOF NORTH AMERICA, AFL,By ----------------------------------------------------(Title of Officer)AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMENOF NORTH AMERICA, AFL, LOCAL UNION No. 303,By ----------------------------------------------------(Title of Officer)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMr. Evert P. Rhea,for the General Counsel.Mr. Daniel J. Leary,Joplin, Mo., andMr. A. L. Commons,Miami, Okla., for theRespondents.Mr. John R. Wallace,of Miami, Okla., for Western, Inc.STATEMENT OF THE CASEUpon a first amended charge filed May 15,1950, by Western,Inc., herein calledWestern, the General Counsel of the National Labor Relations Board,' by theRegionalDirectorfor the Sixteenth Region(Fort Worth,Texas),issued a com-plaint datedJune 1, 1950,against Amalgamated Meat Cutters and ButcherWorkmen, AFL;Local Union No. 303 of the Amalgamated Meat Cutters andButcher Workmen of North America,AFL ; andHerb J. Riddle, their agent,herein called the Respondents,2alleging that the Respondents had engaged inand were engaging in unfair labor practices affecting commercewithinthe mean-ing of Section8 (b) (1) (A)and 8 (b) (4) (A) and(B) and Section 2 (6) and(7) of theNational Labor Relations Act, as amended(61 Stat. 136), herein called1The General Counsel and his representatives are herein referred to as the GeneralCounsel, and the National Labor Relations Board as the Board.2 The Unions are also herein referred to, respectively,as the International and the Local. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act.Copies of the complaint, of said charge, and of the notice of hearingwere dulyserved onthe Respondentsand onWestern.With respect to the unfair labor practices the complaint alleged insubstancethat sinceon or aboutNovember 25, 1949:(1)Respondents, by orders, instructions, directions, threats, intimidation,coercion, and picketing of Western trucks while making deliveries to its cus-tomers, have induced and encouraged employees of such customers and of otheremployers doing business with Western to engage in a strike or concerted refusalin the course of their employment to use, process, transport, or otherwise handleor work on commodities, livestock, meats, and meat products of Western or toperform services with respect thereto, an object thereof being to force or requiresaid employers to cease using, selling, handling, transporting, or otherwise deal-ing, in the products of Western and to cease doing business with Western, andanother object thereof being to force or require Western to recognize or bargainwith Respondent, Local 303, as the representative of its employees, without saidLocal having been certified as a representative of said employees under the pro-visions of Section 9 of the Act (in violation of Section 8 (b) (4) (A) and (B))and(2)By three alleged acts or incidents occurring on January 27, February 15,and May 2, 1950, respectively, Respondents had engaged in unfair labor prac-tices within the meaning of Section 8 (b) (1) (A) of the Act.Respondentsfiled a joint answer in which they made a generaldenial of allallegations of the complaint.Pursuant to notice, a hearing was held on various dates from June 20 through26, 1950, at Miami, Oklahoma, Joplin, Missouri, and Coffeyville, Kansas, beforeGeorge A. Downing, the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner.As the hearing opened the Respondents renewed theirmotionsfor a continuance which had previously been directed, respectively, to the Re-gional Director and to the Trial Examiner and which had been denied by them.The motions were again denied.Respondents then also moved to consolidatewith this case an alleged pending case No. 16-CA-279, involving Western, oncharges apparently filed by the Unions 8The motionwas denied.On motions of the General Counsel the complaint was amended in two minorrespects.As the hearing progressed the Trial Examiner reserved ruling onRespondents' motions to strike portions of the testimony of various witnesses.Those motions are now hereby denied.At the conclusion of the hearing Respondents moved for a dismissal of thecomplaint and also moved to strike all testimony which was not connected withthe Respondents in any way. Said motions are now hereby denied, except thatthe motion to dismiss is hereby granted as to paragraph 6 of the complaint. Seefootnote 7.The parties were afforded an opportunityto make oral argument and to filebriefs, proposed findings of fact, and conclusions of law.Oral argument waswaived.Briefs have been received from the General Counsel and the Respond-ents and have been considered.Upon the entire record inthe case and from his observation of the witnesses,the undersigned makes the,following :3 Though representing that such a case was "pending before the Board," Respondents'counsel was unable to state that a complaint had in fact issued. Later reterence to thematter as the hearing processed indicated that the matter was one pending before theRegional Director on which no complaint had been issued. AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 341FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWestern, Inc., is an Oklahoma corporation with a plant at Miami, Oklahoma,where it is engaged in the purchase and slaughter of livestock and in the process-ing and sale of meat and meat products. Prior to July 1949 it had operatedunder the name of Banfield Packing Company. During the year 1949 it pur-chased livestock of a total value of approximately one and three-quarter milliondollars, of which approximately one and one-half millions were received frompoints outside the State of Oklahoma.During the same year it made sales ofmeats and meat products totaling approximately two and one-quarter milliondollars, of which approximately one and three-quarter millions went to pointsoutside the State of Oklahoma.On these facts it is found that Western is engaged in interstate commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America, AFL,and Local Union No. 303 of the Amalgamated Meat Cutters and Butcher Work-men of North America, AFL, are labor organizations within the meaning ofSection 2 (5) of the Act.III.THEUNFAIR LABORPRACTICESA. The evidence1.Backgroundand summary of main eventsDuring periods pertinent to the issues, Western (formerly Banfield PackingCompany) operated a meat processing and packing plant at Miami, Oklahoma(in what is known as the "tri-state area"). It normally employed from 70 to75 employees.A substantial portion of its products were sold and distributedto retail stores, cafes, and markets (and to some wholesalers)inMiami andneighboring towns and in Joplin and Carthage, Missouri, and Coffeyville,Kansas.Practically all of its deliveries to customers in those areas were made by its owntrucks, driven by its own employees.There is no evidence of a prior history of collective bargaining.On November24, 1948, Local 303 had lost a Board-conducted election, held on its petitionseeking representation of the employees in the following unit : `Included :All employees of the employer employed in and about employer's meatpacking and producing plant, includingleadmen.Excluded :Executives, superintendents, salesmen, office help and clerical employees,livestock buyers, firemen, and truck drivers, and all other employees andsupervisory employees as defined in Section 2 (11) of the National LaborRelationsAct, asamended.*The General Counsel represented that he had intended to offer the Regional Office'soriginal record on the representation proceeding but that the file had been misplaced andcould not be located.The Examiner has, however, taken official notice of the representa-tion proceedings (JS AbercombicCo , 83 NLRB 524) in the Board's official records,specifically the petition, the tally of ballots, and the certification of results of the election.The findings here made are based on such proceedings, with which are in accord thememoranda and correspondence of the Unions, admitted in evidence, the testimony ofRiddle and of J. S. Gammon, Western's president and general manager, and the repre-sentations of counsel during the hearing. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDBy certificate of the results of election issued December 3, 1948, the Boardcertified that said union had not received a majority of the ballots and that itwas not the exclusive representative of the employees in the unit.The Localhas not since received a certification as such bargaining representative.Near the end of the ensuing 12-month period,' the Local decided to renew anddid renew its efforts to organize the plant and to obtainrecognition as representa-tive in thesame unit.'Riddle contacted Gammon on or about November 22 andasked for recognition of the Local.Gammon refused to recognize the Union with-out an election.Riddle in turn refused to agree to an election because of hisfeeling that the Local had not received fair treatment from the Board's RegionalOffice in the previous election (credited testimony of Gammon).Thereafter the Local continued its campaignto sign up more members in itsefforts to persuade Western to extend recognition.Western continued to sug-gest an election and Riddle continued to refuse.In the meantime the Local's membership had decided to place Western on the"unfair" or "we do not patronize" list if recognition were not accorded by mid-night, November 23; and Riddle informed Gammon of such action and told himWestern could not sell in a union market after November 23.In addition, Respondents implemented the unfair list by union minutes andresolutions, statements by Riddle to union members in and out of union meetings,telephone calls and letters from the Local's headquarters to the effect that unionmembers should not handle Western meats after November 23, or after imposi-tion of the unfair list. In some instances Riddle actually threatened the im-position of fines of $100 for violation of such admonitions.On January 22, 1950, the Local's membership voted to strike the plant.Thestrike began in the early morning hours of January 25 with approximately 29employees participating.A picket line was set up in the immediate vicinity ofthe plant and thereafter maintained throughout the period of the commissionof the alleged unfair labor practices.On or about January 27 and May 2, respectively, there occurred two incidentsof alleged threats and violence at or near the picket line which the GeneralCounsel relies on as constituting violations of Section 8 (b) (1)W.'Western's delivery trucks were, on a number of occasions, followed as theycame through the picket line and peacefully picketed as the drivers madedeliveries to customers in Miami and surrounding townsContemporaneouslywith such picketing other persons who had accompanied the pickets enteredthe stores and spoke with the owners, managers, or employees, informing them5Section 9 (c) (3) provides:No election shall be directed in any bargaining unit or any subdivision withinwhich, in the preceding twelve-month period, a valid election shall have been held.Implicit in the testimony of Riddle and Gammon and in the correspondence and memo-randa of the Unions is the fact that the Local was seeking representation in the sameunit in which it had lost the previous election.Furthermore, in the 1948 election, theunit had consisted of 38 employees and in November 1949 it was represented by the Unionsto consist of 39 or 40 employees of a total of from 70 to 75.7 The General Counsel offered no evidence in support of a third incident, alleged in thecomplaint to have occurred on or about February 15, 1950, in which one Gerald R. Hindswas allegedly threatened while making a delivery at the plantThe General Counselmade no attempt to procure a subpena requiring Hinds' presence as a witness until thesecond day of the hearingHinds, who lived or worked in East St. Louis, Illinois, did notappear in response to that subpena,which was made returnable at Miami on June 26(the last day of the hearing), and on which service was attempted by the General Counselby registered mail.The General Counsel was unable to state whether legal service hadin fact been effectedThe General Counsel moved at the conclusion of the hearing forpermission to take Hinds'deposition at some indefinite time after the closing of thehearing.The motion was denied. 'AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 343of the strike at Western and requesting their "cooperation" by not buying orhandlingWestern meats.2.Preliminary issue; agency and union responsibilitySince an understanding of the significance of much of the evidence will befacilitated by a prior deterrmnation of the question of agency and union re-sponsibility, that issue will be resolved prior to a detailed summary of theevidence.The facts are undisputed, being established mainly by Respondents' ownmemoranda, letters, and correspondence and by Riddle's testimonyBrieflystated, they establish that Riddle acted as general representative, business agent,and assistant secretary-treasurer of the Local. In fact, it is entirely clear fromthe evidence that Riddle was not onlyanagent of the Local, but that he wasactually thedirecting headof its activities in relation to the negotiations withWestern, the labor dispute that resulted, and the various activities which theLocal and its other agents thereafter resorted to as hereinafter summarized.Riddle's representation of the International is also well established.For it,he acted as a special International organizer and as an International repre-sentative, his superiors being the General Executive Board and his orders comingdirectly from the International president, the International vice president, andthe International secretary-treasurerRiddle made frequent reports to theInternational and kept it intormed of the "program" he had "arranged" forWestern, and the International voiced its approval.Indeed, the International not only approved and supported the strike action,but financed the strikers through the regular payment of strike benefits.Fur-thermore, Vice-President Marvin Hook assumed actual direction of the strikeand assigned International Representatives or Organizers Walter Gieseke andNick Hall to assist Riddle in the immediate direction of the strike and of thepicket line.Riddle himself directed and planned the activities of all personsengaged in picket-line activity and in the activities which emanated therefrom.See footnote 15.3.The promulgation of the unfair list; statements and actions relating theretoThe earliest activities relating to prospective union action against Westernoccurred in the Local's meetings in September 1949.The minutes contained thefollowing statements :September 20, 1949Mid-Western Meat Co.' of Miami (Formerly Banfields), Midnight Nov.23, 1949, no one shall handle any meat after this time.September 25, 1949Bro. Riddle spoke about the Banfield Pkg. Co. where we lost the election.It is now known as the Mid-Western Pkg. Co. and after Nov. 23, Midnight,1949, this Co. will be put on the unfair list with Local 303.September 27, 1949No meat will be bought from the Miami Packing Co. or be sold over unionmeat counters until contract has been signed.8 This misnomer sometimes also appears in some of the Union'smemoranda and corre-spondence which is in evidence, as well as occasionally in the testimony. In its entiretythe evidence establishes that the references to Mid-Western were intended and were un-derstood to refer to Western 344DECISIONSOF NATIONALLABOR RELATIONS BOARDThe testimony s is not definitely related to meetings earlier than November,but it is clear that in one or more November 1° meetings discussions continuedof the Western matter to the same tenor and effect as the foregoing statements.in the minutes.There were references by Riddle to the impending placementofWestern on the unfair list, and there were further discussions among themembers and by Riddle of the meaning or significance of such action and of theobligation. of union members in respect thereto. It was understood and agreedthat such obligation involved not buying or handling Western's products. Riddleaffirmed or approved the understanding and in some instances specifically in-formed individual members that after the deadline (midnight, November 23)they could not or should not handle any more of Western's meat (credited testi-mony of Turner and Page)There was also testimony by John Pratt (employed by Safeway in Miami and'a member of the Local's executive board) that he attended a meeting of theexecutive board in Joplin shortly after December 6 and that Riddle made thestatement in his presence that any member of the Union who continued to buymeat from Western could be fined $100. Though Riddle denied making sucha statement there is testimony of two other witnesses to similar threats byRiddle outside of union meetings later to be adverted to.Pratt's testimony istherefore credited.There is no evidence that any fine was actually imposed.Telephone Calls from Local's HeadquartersApparently to insure that all members were apprised of the action agreed onin the union meetings,Riddle,(luring the month of November,directed his sec-ietary, Betty Bassman, to call, from the Local's offices in Joplin, the meat market,managers or the head meat cutters in the area." Bassman testified that shehad a list of the markets and of the members, that Riddle instructed her to talkonly with members, and that she should inform them that on November 24,Western would be on the unfair list. She testified, however, that in additiontomaking that statement,she sometimes added"on my own" that"they justweren't to buy any more meats from [Western]."On cross-examination by Western's counsel, Bassman admitted that she hadtestified in the injunction suit in the federal court that what Riddle had askedher to inform the members was "as of midnight, November the 24th, 1949,Western, Inc, of Miami would be on the unfair list, that they were not to buymeats from them." Bassman explained,however, that when she testified in thefederal court she had been very nervous and that Riddle had not in fact toldher to inform the meat cutters that they were not to buy meat from Western,but only that Western was on the unfair list.No reason appears why Riddlewould have so limited his instructions to her, since as herein found' he washimself engaged contemporaneously in making even broader statements to unionmembers both in and out of union meetings.9The findings here made represent a composite of the evidence,summarized from thetestimony of J. W. Turner,Gordon Moore, Jay Page,Sidney Jennings, Lawrence West,Earl Merchant,John Pratt,and RiddleTo the extent that the testimony of particularwitnesses is, on certain details,in conflict,it has not been credited"All union meetings which are referred to herein were held in Joplin unless otherwisespecified.11In most instances the retail meat markets or counters employed not over two or threemeat cutter's, one of whom acted as meat buyer,as head meat cutter,and sometimes actedas a working foreman. It is only in isolated instances that the evidence suggests that suchperson rose to the level of a supervisor within the meaning of the Act. All such personswere members of Local 303. Indeed,the Local's bylaws permitted a qualified or limitedtype of membership to supervisors and to proprietors or lessees of meat counters wherethey did not employ help. AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 345It is therefore concluded and found that Riddle's instructions at Bassman wereas she admitted testifying in the Federal com t, and that in a number of instancesshe specifically informed the recipient of the call that he was not to buy anymore meats from Western.Bassman testified that so far as she knew she called the union members inCarthage, Joplin, Miami, and Monett. She denied that she had called anyonein Coffeyville.However, Earl Merchant, president of the Coffeyville unit of theLocal, and a member of the executive board, testified credibly to having receivedsuch a call.On some of such calls, Bassman also requested the recipient to convey theinformation to members at other stores in the locality called.Thus, Merchanttestified that he was requested to call all members in Coffeyville and that hedid so, and Pratt, at Safeway, in Miami, testified that he was requested to notifyCoates, with Kroger.W. L. Williamson was the lessee-proprietor of the meat market or counterin the Corner Grocery at Coffeyville and was the employer of Harvey Barker.Barker testified that Merchant called him at the market, informing him thatWestern was on the unfair list and that "we wasn't to buy no meat from them."Williamson testified that when Barker informed him of the call, he spoke toMerchant further about the matter and that Merchant informed him that theWestern plant had been struck and had been placed on the unfair list andthat lie [Merchant] "had been asked to notify all of us members or owners inCoffeyvillenot to purchase meat from the Western, Inc."[Emphasis supplied.]Williamson and Barker were members of the local at the time.Merchant testified that in making the Coffeyville calls he stated only thatWestern was on the unfair list.However, the foregoing testimony of Barkerand Williamson to the contrary is credited.Letters From the LocalWilliamson also testified that shortly after his foregoing conversation withMerchant lie received a letter from Riddle stating that Western had been placedon the unfair list and "asking us to cooperate, and to not buy meat or any ofour employees to handle meat coming from Western, Inc."Harold L. Grainger testified that while he was employed by the Quality Mar-ket, in Coffeyville, Stark, the meat buyer, received a letter from Local 303, stat-ing that Western was on the unfair list "and we weren't to buy meat fromthem " Bill Baldauf, employed by Kroger, in Baxter Springs, testified that hereceived a letter addressed to him personally from Local 303, which mentionedWestern or handling Western meat.He was unable to specify its contents withfurther particularityNone of the original letters was available for introduction in evidence, andRiddle testified that no copies were in existence.Riddle admitted that theLocal had sent out two or three such letters. but testified that they had gone onlyto Coffeyville and that they stated only that "this is to instruct you that the West-ern has been placed on the unfair list by Local 303 " At another point in hisstatement that "members of [the] Local should not handle meat products fromthat [Western] plant" The testimony of Williamson and Grainger is thereforecredited that the letters contained the additional statements they testified to.As a result of the foregoing activities, a number of union members in variousretail stores informed their employers or the meat market managers, after thedeadline had passed, that since `western was on the unfair list they (the em-ployees) would not be permitted and would not handle Western meats and that 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwould be "advisable" or "best" for the market not to buy further fromWestern.In some instances the employer acquiesced promptly, particularlywhere lie obtained his chief supply from other sources and was buying fromWestern only "fill-in" orders.The conversations on the foregoing occasionsare of no particular significance to the issues and will not be further advertedto except in connection with the following incident which involved employeesof both a Safeway and a Kroger store at Miami.John Pratt was employed by Safeway as a journeyman meat cutter ; he wasa member of Local 303 and of the executive board. Pratt testified that he hadreceived one of the telephone calls from the Local's headquarters that Westernwas on the unfair list and that he was requested to relay the information toCoates, head meat cutter at Krogers also a member of the Local. Pratt testifiedthat he did so about a week later, and that he also told Joe Hill (the head meatcutter and meat buyer at Safeway) of the call and that Hill stopped buyingfrom Western on December 6.Pratt testified further that at Riddle's request he attended an executive boardmeeting in Joplin shortly after the store stopped handling Western meats andat that meeting that Riddle stated in his presence that a union member whocontinued to handle or buy Western meats could be fined $100.'2 Pratt alsoreported that conversation to Joe Hill.Pratt testified also that Riddle stopped inthe store "lots of times" and that on some of his visits inquired of Pratt if "wesold any Western meat."George Robert Hill, manager of the Safeway store, testified that Joe Hillreported to him that Western was on the unfair list and that a fine of $100 wouldbe imposed not only against union members Pratt and Joe Hill, but also againstthe market if further meat purchases were made from Western.He testifiedfurther that Joe Hill stated his intention to make no further meat purchasesfrom Western and that he (George)approved.Clem Coates (meat buyer at Kroger) testified that the first information hereceived that he should not buy meat from Western was at a Localmeeting inMiami, conducted by Riddle on December 16, at which the question "was leftup to the conscience of the butchers," and that he made no further purchasesafter that meeting.Coates' testimony related mainly to his efforts to convinceRiddle that he had not, as reported to the Unions, made the statement, in con-nection with an earlier order he had placed with Western, "To hell with the`Union,' I got to have meat." As the evidence wholly fails to establish thatRiddle's investigation of the charge against Coates constituted a violation ofthe Act, it is unnecessary to summarize the undisputed facts concerning it.Two incidents which occurred at the establishments of Western's two chiefwholesaler customers are also of significance.The Joplin Meat Company IncidentJohn Boyd, a member of the Local, was employed by R. Q. McNabb, whoconducted, under the name of Joplin Meat Company, a wholesale meat businessin Joplin.Boyd testified that on the date of the last delivery from Western(December 5), he received a call from Riddle, who said "I guess we knew wehad a fine on us out there."Boyd's testimony continued :I asked him, I said "What's it for?"He said, "Did you get a shipmentfrom Western today?" and I said, "I don't know. I just came to work." . . .12Riddle denied making any statement relating to imposing a flue on union members forcontinuing to buy or handle Western meats.However, in view of the testimony of JohnBoyd and R. C. McNabb to similar statements by Riddle (see captionJoplinMeat Co.,infra),Riddle's denials are not credited. AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 347So I asked some of the boys, and they said they had; and I told himthat we got one that day. I told him he better talk to Mr. McNabb be-cause I didn't know anything about that, about the orders.Boyd told the other employees what Riddle had said and also reported theallto McNabb.McNabb testified that upon getting the message from Boyd he called Riddleand that thereupon the following conversationensued:... He asked me if I didn't know that . . . [Western] was on the unfairlist.I told him, yes, I'd heard about it. I didn't think it was'legal, and Ididn't think I was supposed to quit. I didn't think he could make us quit,and Herb said that [Westernwas] onthe unfair list and . . . that my em-ployees wasn't supposed to handle [Western meat], and he made the remarkthat they could be fined for handling it, and I told him I didn't think thatwas legal, that I didn't think he could fine my employees and get away withit for handling their meat.One word kind of led into another, and then wefinally agreed.I told him if it was all on the up and up, that I wouldn't handle any moreof the meat, that I'd discontinue handling it, and I didn't want to cause anyof the boys any trouble, in the Union, their Local.aMcNabb testified that he stopped handling meat at that time, having gottenRiddle's permission to process the order which had just been received.13The Jobe Stephens IncidentJ.W. Turner, a member of the Local, was employed as a meat cutter and asworking foreman over approximately 10 to 12 meat cutters by Jobe Stephens &Son, wholesale meat dealers of Joplin. Turner testified that during a Local meet-ing in November some of the members asked Riddle about Western and thatRiddle stated, "we couldn't handle any [more Western meat], that the strikewas on down there." Turner reported that statement the next morning toRuben Shade, the meat buyer, and told Shade "we wasn't allowed to handle anymore [Western] meat."Shade testified similarly that Turner informed him that "we would have toquit buying meat from Western Packing Company," that "they were supposedto have a strike" ; and that in a second conversation shortly afterwards, Turnerinformed him that the Union was supposed to have "put a picket" on Western.Shade mentioned the matter to Jobe Stephens and stopped buying from Western,the last order being received on November 25.Stephens in turn affirmed Shade's report to him.He testified also that priorto that time he had telephoned Riddle as a result of rumors of a strike to becalled at Western and discussed with Riddle the question whether the Local couldlegally call a strike before an election.Riddle's position was that the Localwould be within its rights. Stephens' concern was whether he would be ableto continue purchasing from Western because of a clause in his contract withthe Local which dealt with whether his employees could be required to gothrough a picket line.He testified, however, that he did not discuss that clausewith Riddle, but did later seek the advice of his attorney, who affirmed theUnion's right to conduct a peaceful picketing.Stephens testified that he accordingly accepted the November 25 deliverybecause his understanding then was that though a strike had been called, no13Riddle's denials that he threatened the imposition of fines are not credited.Seefootnote 12. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicket line had been established, but that in accordance with his understandingof his contract, he immediately stopped buying meat from Western when heheard, shortly thereafter, that a picket line had been put on at the Westernplant "It is concluded and found from the foregoing evidence that the announcedrefusal by Stephens' employees to handle Western meats was not to compelStephens to remedy any supposed violation of the Local's contract with him(cf.Conways Express,87 NLRB 972), and that such refusal was not relatedin any manner to such contract. Such refusal therefore bore no relation to anyprimary dispute with Stephens, but had the sole objective of furthering thesecondary dispute with Western (cf.ibid)by exerting pressure on Stephens tocease doing business with Western.4.Truck picketing ; contemporaneous appeals to customersThe following and picketing of trucks and the making of contemporaneousappeals to customers were activities which were resorted to after the strike andthe organization of the picket line on January 25.They began shortly afterJanuary 25, and occurred mainly dining the month of February. The evidenceestablishes that such activities occurred in Miami and in the following townsand villages in the vicinity : Afton, Fairland, Narcissa, Picher, Quapaw, andVinita, Oklahoma, and Baxter Springs and Galena, Kansas.There is no evi-ddnee that the Respondents engaged in such activities at Coffeyville,Kansas, orat Carthage or Joplin, Missouri.The following is a complete list of the persons who (in various combinations)were shown by the evidence to have engaged in such activities on one or moreoccasions : Herb J. Riddle, Mrs. Herb J. Riddle, Cleo Bailey,Jr.,Helen Beam,E. O. Newton, Geraldine Crow, Leona Moore (nee Blackburn), Leroy Moore,T. J. Anderson, and Sherman Stogsdill.The evidence, which is not in conflict as to the usual pattern of conductfollowed by those persons, is now summarized, with appropriate references tooccasional instances in which the conduct departed from the usual norm.As Western's trucks went through the picket lines they were followed on theirdelivery runs by cars occupied by two, three, or four of the persons abovementioned.'The cars displayedno signs,placards, or other means of identifi-cation.In the earlier stages of the activities a single picketsign was carriedin the car, but was not displayed until the actual picketingbegan.The signsall bore the following legend, identical in wording to those used at the picketline: "Western, Inc., non-union.Do not patronize.Meat Cutters Local 303,AFL." The trucks usually bore Western's name.14That information was erroneous,as the picket line was not established until January25.The report apparently emanated from Turner,who admitted that he had informedShade that"there was a picket line down there," but who was indefinite as to the timeof the conversation.15According to credited testimony of Cleo Bailey,Jr., the plans and arrangements andthe organization of the various committees to engage in this action were made in confer-ences at the picket line which were participated in by Riddle, who approved the arrange-ments and the agreed plan of actionRiddle admitted the plan was his, testifying thatthe object of the picketing and of appealing to the customers was to further publicize thecontinued existence of the labor dispute with Western, that the Unions considered thisproper and necessary because news had come to them that Western salesmen had informedcustomers the strike was over, and the Unions felt that they should counteract such re-ports in the manner described in order to let the general public and the customers knowthe strike was actually continuing. AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 349The car followed the truck on its delivery route, stopping when it did at eachof Western's customers.Usually the truck parked on the street in front of thecustomer's store, and the car stopped nearby or across the streetThereupon oneof the occupants of the car took the picket sign and paraded in the street alongthe side of the truck away from the store, being accompanied in some instances.by one of the other occupants of the car, who walked by his side. There is noevidence that any of such pickets addressed remarks to anyone, or that theirpicketing interfered physically with the unloading of the trucks, or that it wasother than peaceful.On some occasions the Western trucks pulled into alleys, driveways, or deliveryareas along the side or in the rear of the customer's store or market. In thoseinstances the car occupied by the union adherents stopped out on the street. Onsuch occasions the picketing usually occurred on the sidewalk across the entranceto the driveway. Sometimes, however, the picketing was in the alley or drivewayitself and along the side of the truck opposite to the store building. In the fore-going instances there is no evidence as to the ownership, whether public orprivate, of the driveways or alleys.However, in one such instance, later to bereferred to, the customer ordered the picket off his property.There is also evidence that in some instances the picketing was in U fashion,but the evidence is clear that in all cases the picketing was confined to the truckitself and did not extend to the customer's place of business.There is also nodispute that the picketing ceased immediately upon departure of the truck.Contemporaneously with the picketing two other occupants of the car enteredthe customers store and asked for the owner or manager.16 The usual conversa-tion was to inform the customer that Western was on the unfair list and thatthe callers or the Union would appreciate their cooperation. In some instancesthe request for cooperation was spelled out specifically as meaning not to buyor handle Western meats.In some instances and on some trips appeals to customers were made contem-poraneously with deliveries without resort to picketing of the truck. In otherinstances the trucks were merely followed, without other activities, for the pur-pose of checking on the efficacy of earlier appeals.The only untoward incident resulting from the picketing occurred at Clanton'sCafe in Vinita where the Western truck, driven by Gerald Miller, had pulled intoa driveway to unload.Miller had been followed by a car Occupied by Mr. andMrs. Riddle and Newton, who had parked across the street from the front of thecafe.Newton picketed on the sidewalk where it was crossed by the drivewayand about 20 to 30 feet away from the rear end of the truck from which deliverieswere being made. There is no evidence that either of the Riddles went into thecafe to talk with the owner.Owner Clanton came out to the truck and called to Newton "not to get on hisproperty and carry that sign" and "to get off or he'd knock him off" and thenie If he was not present,they usually did not talk with anyone else.However,JohnnieL. Simone, an employee of the Ed Hess Grocery at Baxter Springs,testified credibly thatthe callers asked only if he did the buying of the meat and when he affirmed that he didthey talked with him.He summarized their requests as follows :All they wanted was our cooperation and didn'twant us to buy meat from Western,Inc.Wanted us to help them out on their union troubles there.In another instance an employee (Wayne Doty)of a customer(EverettW.Cox, CollegeGrocery)testified that he was present and heard the conversation with his employer, andthat in seeking cooperation with the strike, the callers specifically requested Cox not tohandleWestern products.However, it is clear from all the evidence concerning theincident that the callers had asked for and were talking with the employer,that theirremarks were not addressed to or intended for Doty, and that he was simply standingnearby and happened to hear the conversation. 350DECISIONS OF NATIONALLABOR RELATIONS BOARDthrew a rock at Newton17 The Riddles testified that both Clanton's wife andMiller also threw rocks at Newton.Miller denied this.The issueis an imma-terial one, since it was agreed by all that Newton did not himself engage in therock throwing.The picketing immediately ceased.The Riddles and Newton entered their carand drove away and did not follow or picket the truck further that day.5.The 8 (b) (1) (A) incidentsa.The Beauchamp incidentOn the morning of January 27, 1950, Herbert Beauchamp, an employee ofWestern, drove a Western truck from the plant through the picketline on aregular deliveryrun.He wasaccompanied by Gerald Miller, another Westernemployee.Beauchamp's testimony may be summarized as follows :As he passed through the line, he noticed two cars which had been parked therepull out and begin to follow him.His route took him toMain Streetand northon Main Street, out U. S. Route 66. As he reached Main Street he recognized T.J. Anderson, a striking employee, as an occupant of one of the cars, and fartherout the highway he recognized Richard Lofiand and Sherman Stogsdill, otherstriking employees as the occupants of the second car. The Anderson car laterpassed him and then the second car, which was driven by Lofiand.The secondcar began slowing down in front of him, and Beauchamp attemptedto pass.Lofland then speeded up and would not let Beauchamp pass.After a short time, as Beauchamp was driving along parallel to the secondcar, he was met by a truck going in the opposite direction and pulled over toget into the right hand lane. Thiscaused histruck to "bump fenders" with theLofiand car which then slowed down and let himpass.Lofiand then started topass the Western truck again and as the car got even with the truck, Stogsdillreached out of the window and threw an empty bottle at the truck,striking itjust below the driver's door of the cab.Beauchamp then decided to report the matter to the police, and began a loopto the left on other streets to get back to the highway.Anderson continued tofollow him and later the Lofiand car also appeared.The two cars made a furtherattempt to block the road by stopping across both lanes shortly before Beauchampgot back to the highway.However, Beauchamp pulled out on the left-handshoulder and went around them.As he did so, Lofiand threw some metal objectat him, which struck the right front of the cab.Beauchamp proceeded immediately to the police station, parked his truck,and started up the steps.As he did so, he slipped and fell and Lofland "camedown on top of [him] and started beating on [him] in the back of the head andback."No words were passed by any of the participants at the time of any of theforegoing incidents.On Beauchamp's report to the police, Lofiand and Stogsdill were arrested.Beauchamp also filed written charges with the county attorney who issued sep-arateinformations against Lofland and Stogsdill.'$17Credited testimony of Miller.Other than the quoted statements there is no evidencethat Clanton was the owner of the driveway or that it was not open to the public. Asidefrom this the preponderance of the evidence is that Newton's picketing was at all timeson the sidewalk and did not extend closer than 2 or 3 feet to the front of the cafe.is Stogsdill was later tried and found guiltyLofiand had not been tried at the timeof the hearing in this case.Stogsdill had filed, but had not perfected,his appeal fromthe judgment of the county court. AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 351Neither Stogsdill nor Anderson were called as witnesses.Miller,though calledby the General Counsel, testified only on other matters.Lofland's version of theincident differs widely from Beauchamp's.Lofland admitted he left from thepicket line but denied that he was following Beauchamp or that he had evenseen him until Beauchamp pulled the truck into his car and forced him off theroad.Lofland testified that he then stopped the car, that it took him andStogsdill35 minutesto straighten the fenders out and that they immediatelywent back to the police station to report the matter;that Beauchamp drove on outthe highway after the bumping incident and that he did not see him again untilthey got to the police station.Lofland denied the maneuvering of the cars astestified to by Beauchamp,denied that he saw Anderson at any time,and deniedthat he or Stogsdill threw any missiles at Beauchamp or at the Western truck.He testified that at the police station it was Stogsdill who was involved in thefurther incident with Beauchamp,that he did not himself see the incident, andhe testified only as to what Stogsdill had told him.As is seen,the above versions are in direct and sharp conflict.No party offeredthe testimony of other witnesseswhich mighthave assisted in resolving thatconflict.However, the General Counsel did offer the information against Stogs-dill and the judgment thereon dated May 20, 1950.'These court records revealedthat Stogsdill was tried and convicted on the charge of willfully, wrongfully, andunlawfully throwing a missile at Beauchamp on or about January 27, 1950,and that he was sentenced to serve 30 days in the county jail and to pay, a fineof $50 and costs.It is also significant that though Lofland claimed to have returned to the policestation to report the incident to the police,he admitted the sergeant "justlaughed at [him]"; and he admitted that he filed no case or charge againstBeauchamp for bumping into him on the highway.The foregoing circumstances point up the inherent improbabilities in Lofland'sown version.They, plus Lofland's attitude and demeanor or the stand, havepersuaded the Examiner that Lofland's testimony is not to be credited. TheExaminer therefore adopts the testimony of Beauchamp and finds that the inci-dent occurred substantially as he testified."b.The Schmidt incidentIn May 1950, Schooner Schmidt was doing some concrete work at the Westernplant as an employee of his father,who was an independent contractor.OnMay 2, he left the plant at noon for lunch,driving a cement truck.Schmidt's testimony may be summarized as follows:As he approached thepicket line,four or five men walked out in the road, one ofwhom (identified atthe hearing as Walter Gieseke)carried a picket sign.He slowed down histruck and went to the middle of the road. Gieseke went to the right and theothers to the left, and when Schmidt came even with them, Gieseke swung thepicket sign against the windshield and broke it.Schmidt thereupon pulled up beside the deputy sheriff's car, which was parkedabout 20 yards farther, and asked the deputy if he had seen what happened.The deputy said he had.Gieseke then walked up and asked Schmidt if his namewas Gaines and what he was doing there. Gieseke also told Schmidt he was notto come back through the picket line, and offered to bet Schmidt he would not doso.On Schmidt's statement that he intended to come through again, Giesekesaid :19 It is found,however,that Beauchamp incorrectly named Lofland,Instead of Stogsdill,as the one who fell upon him on the steps of the police station. 352DECISIONS OF NATIONALLABOR RELATIONS BOARDNo, you're not either . . . I have some men here and we will see thatyou don't come through ; you better not come through here by yourself again.The deputy was present during the conversation and approximately four menwere within 10 yards.Later that day, a member of the law firm which represented Western, accom-panied by Gammon, came and took Schmidt off another job where he was working,saying "come on, we are going up to the County Attorney's office." There Schmidtsigned an affidavit or complaint regarding the incident, which he had previouslyreported to his father.Schmidt testified also that as he went through the line, no one said to stop orasked him to stop.Neither the deputy sheriff or any of the other witnesses to the incident wascalled by either party.Gieseke's testimony was as follows : That he had not known Schmidt beforeand that he mistook him for a man named Gaines for whom he was on the lookoutand with whom lie wanted to talk about having passed through the picket line ;that he was carrying a picket sign when Schmidt approached and that he heldup his hand motioning for Schmidt to stop so that he could speak to him. In-stead of stopping, Schmidt "aimed his car" at Gieseke and "tried to run over" him.Gieseke testified that he was 66 years old, 5 feet. 6 inches tall, and weighed230 pounds ; that the road there was gravelled with large gravels, and that intrying to get out of the path of the truck, he stumbled or slipped on a rock, losthis balance ; and that his sign did hit the truck but it was not intentional.Gieseke testified further that when Schmidt stopped at the deputy sheriff'scar approximately 30 to 35 feet farther on, he went down there and that thefollowing conversation ensued:I asked him his name, asked him if his name wasn't Gaines ; he said no,and it was none of my business who he was. I asked him what kind ofwork he was doing-doing construction work down there for his Dad; hisname wasn't Gaines. . . . I asked him if he didn't know that firm was unfairdown there and he says, gave me some kind of an answer wasn't very nice.That's about all the conversation we had there.Gieseke denied having offered to wager Schmidt that he would not comethrough the line again and having warned Schmidt not to cross the line again.Gieseke also testified that he had known of the deputy's presence before theincident, that the deputy had nothing to say and did not reprimand him in anyway.Gieseke also testified that he did not know or realize at the time thatSchmidt's windshield had been broken.Although Gieseke admitted that he had been arrested on the charges filedby Schmidt with the county attorney, the record does not disclose whether therehas been a trial of those charges or what judgment was entered.In this instance, there is no evidence which will assist in resolving the conflictin the foregoing versions.However, the circumstances as to which there is nodispute or little significant conflict assist in resolving the conflict on.the others.They compel the adoption of Gieseke's version of the incident.Thus, the onlysignificant fact in issue as to Schmidt's actual passage through the picket line iswhether Gieseke intentionally swung the picket sign against Schmidt's truck.The circumstances are thoroughly compatible with Gieseke's testimony that theact was an accidental one. This is particularly true in view of the deputysheriff's presence throughout the entire episode and his failure to act or to com-ment, though-he saw the incident and though Schmidt complained to him about it.The deputy also heard thb later conversation between Schmidt and Gieseke ; yet, AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 353although he was obviously present to insure order on the picket line, he againmade no comment and did not reprimand or caution Gieseke against violations ofthe law, as might reasonably have been expected if Schmidt's version of Gieseke'sthreats had been accurate.It is therefore concluded and found that the incident and the subsequent con-versation occurred substantially as testified to by Gieseke.B. Issues and concludingAindtngs1.Section 8 (b) (1) (A)The issues under Section 8 (b) (1) (A) are largely factual and to thatextent have already been resolvedThe legal issues are simply whether theRespondents, by their actions in the Beauchamp and Schmidt incidents, re-strained or coerced employees in the exercise of the rights guaranteed in Section7, specifically in the exercise of the right to refrain from joining in the con-certed activities which accompanied the Local's organization campaign.In the Beauchamp incident, though no threats were uttered, the course ofconduct pursued by Lofland, Stogsdill, and Anderson was not merely one of coer-cion but of violence.Those union agents followed Western's trucks from thepicket line on what was obviously known to them to be a delivery run.After itreached a point some distance from the plant, they made two attempts to blockthe truck on the public highways and twice hurled missiles at the truck and itsdriver 20That conduct was clearly calculated and intended to coerce Beauchamp andMiller into joining with the union adherents in the strike and the other concertedactivities.Under Section 7, they had a right to refrain from such activities.Section 8 (b) (1) (A), construed in the light of its legislative history, was in-tended to eliminate such physical violence and intimidation by unions and theiragents in their organization campaigns.National Maiitime Union,78 NLRB971; and seeUnited Furniture Workers, Local 309, CIO, (Smith Cabinet Mfg.Co.), 81 NLRB 886;International Typographical Union,86 NLRB 951.It is therefore concluded and found that in committing the acts above found,Respondents restrained and coerced said employees in the exercise of the rightsguaranteed in Section 7, and thereby engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A).The Schmidt incident occurred at or near the picket line and immediatelyoutsideWestern's plant, the situs of the labor dispute.The evidence is thatGieseke intended and attempted to hold a peaceful conversation with Schmidtwith the aim of persuading him not to recross the picket line.As found above,there were no threats of violence and no restraint or coercion. Such peacefulsolicitation of employees-whether of secondary employers or others-is notoutlawed by Section 8 (b) (1) (A)."2.Section 8 (b) (4) (A) and (B)Since much of the relevant evidence as well as the chief questions of law arecommon to the issues under Section 8 (b) (4) (A) and (B), those issues will be'0The inference is also justified, from the incident on the steps of the police station,that Lofland and Stogsdill followed the truck back to the city to prevent Beauchamp fromreporting the incident to the police21Cf the following cases where such solicitation of employees of other employers at theprimary employer's premises was held not to be violative of Section 8 (b) (4) (A)Lumber & Sawmill Workers Union (Santa Ana Lumber Case),87 NLRB 937,UnitedElectrical, Radio and Machine Woikeis of America (Ryan Construction Corp ),85 NLRB417;OilWorkers International Union(ThePure Oil Company),84 NLRB 315943732-51-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed under a single heading. Inasmuch as the issues revolve closely aroundthe conflicting interpretations which the parties place upon that section, a begin-ning can properly be made with the language of the statute :Section 8. (b) It shall be an unfair labor practice for a labor organizationor its agents-(4) to engage in, or to induce or encourage the employees of any em-ployer to engage in, a strike or a concerted refusal in the course of theiremployment to use, manufacture,process, transport,or otherwise handleor work on any goods, articles, materials, or commodities or to performany services, where an object thereof is:(A) forcing or requiring any employer . . . or other person to ceaseusing, selling, handling, transporting, or otherwise dealing in the productsof any other producer, processor, or manufacturer, or to cease doing busi-ness with any other person ;(B) forcing or requiring any other employer to recognize or bargain witha labor organization as the representative of his employees unless such labororganization has been certified as the representative of such employeesunder the provisions of Section 9.To support findings that unfair labor practices were committed under Sec-tion 8 (b) (4) (A) and (B), respectively, two factors must combine: (1) Thealleged activities must constitute inducement and encouragement of employeesin the course of their employment within the meaning of Section 8 (b) (4) ;and (2) the activities must have as an object (under subsection (A)) the forcingor requiring of any employer,inter aliato cease using the products of anymanufacturer or to cease doing business with any person, or (under subsection(B)) the forcing or requiring of any other employer to recognize or bargain witha labor organization without the required certification.The absence of eitherfactor will defeat the charges thereunder.Cf.United Brotherhood of Carpen-ters and Joiners (WadsworthCo.), 81 NLRB 802;Printing Specialties Union v.LeBaron,171 F. 2d 331 (C. A. 9).Respondents contend that both factors are absent, asserting for variousreasons, first, that they did notinduce or encourageemployees toengage inanyactivities proscribed by the Act, and, second, that they did notforce or requireany employer to do any of the things enumerated in subsections (A) and (B).Those contentions will be discussed in order.a.Did Respondents"induce or encourage"employeeswithin the meaningof the Act?(1)The unfair list; improper use thereofFor reasons which are set forth in theGraumancase(Denver Building andConstruction Trades Council, AFL,87 NLRB 755), the Board has held thatthe mere promulgation of a primary employer'sname ona "we do not patronize"list isnot per soa violation of the secondary boycott provisions of the Act,SantaAnacase,supra;and seeSpokane Building and Trades Council (Kimsey Manu-facturing Company),89 NLRB 1168. The Board considered such lists as con-stituting lawful primary action, like direct picketing, and a permissible meansof advising members, as well as the public at large, of the union's disputewith the named primary employer.Moreover, the Board held, the "unfair" list does notitselfbecome illegal be-cause of other evidence showing improper or illegal use of the list by unionofficials in inducing and encouraging concerted employee action against secondary AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 355employers with whom the union is not in dispute(GrawinanandKimseycases,supra).It is therefore not possible in the present case to consider Respond-ents' action in promulgating the "unfair" list as being so augmented and ag-gravated by the additional evidence of improper and illegal use as to be itselfconverted into an unfair labor practice.The Examiner therefore finds that the promulgation of Western's name onthe unfair list did not constitute such "inducement" or "encouragement" as isforbidden by the Act.Attention is accordingly turned to the question whether Respondents' otheracts in furtherance of the objective of such list fall within the proscribed area.On that question, the unfair list may, of course, be relied upon as evidence inassessingthe propriety of Respondents' other conduct(Graumancase,supra).The evidence shows clearly that Respondents were not content with the merepromulgation of the unfair list, letting it exert its own persuasion on unionmembers and leaving each free to be guided by his own conscience in determin-ing whether he wished to handle Western's products. Instead, Respondentsresorted to a variety ofmedia,in implementation of the list and to enforce theexpress ban adopted by the Local against the further handling of Western'smeats by union members. These include the union minutes and resolutions,Riddle's statements in and out of union meeting, his threats to impose fines,the telephone calls and letters, and Merchant's statements to employees inCoffeyville, pursuant to direction, the tenor of all of which was that becauseof the promulgation of the unfair list union members should not handle or workon Western meats. To the extent that such statements were directed to em-ployees of Western's customers, they obviously constituted inducement andencouragement of such employees to engage in a concerted refusal to handle,work on, or perform any servicesrelatingtoWestern's products. It is so found.Respondents point to testimony elicited from some witnesses which suggeststhat in their cases such statements may have been ineffective for the reasons (1)that they reached their decisions from the mere report or knowledge that Re-spondents had placed Western on the unfair list, and (2) that in any event theydid not actuallyrefuseto handle Western's meats and did not engage in anyactual work stoppage or strike.Evidence previously summarized disposes ofthe second point, since it reflects frequent instances where employees notifiedtheir employers of their unwillingness to handle Western-means.The successof such announced refusals rendered unnecessary resort to more coercive action.See discussion at p 360,infra.The first point is likewise wide of the mark.Regardless of whether the Re-spondents' directions were effective or not, they were proscribed by Section 8 (b)(4),which prohibits conduct by unions or their agents which induces or en-courages employees to engage in concerted refusals to work on the products ofthe primary employer. Cf.Graumancase,supra.Since Respondents' conductqualified as such inducement, it is not material that some of the employees testi-fied that they wereactuated by the persuasive effect of the unfair list. Certainly,the orders, directions, and threats which are disclosed by the present recordconstituted far more forceful inducement than the statements in theGraumancase which the Board held to constitute encouragement of employees to stopworking.Respondents also argue that their solicitation of certain employees not to"buy" Western meats cannot be construed within the statutory language, whichincludes "using," "handling," "working on," etc.That contention ignores thefactual realities here.Thus, in most of the retail meat markets and countersonly one, two, or three meat cutters are employed.The buying of meat for 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe establishment wasone of the dutiesof the meat cutters themselves, usuallyof the head meat cutter, where one was designated as such. The inducement ofthe cutters not to "buy" includedin one word,therefore, inducement not to use,handle, or work on Western products.-(2)Truck picketing and contemporaneous activitiesTo the extent that Respondents' appeals for cooperation with the strike (madesimultaneously with truck deliveries) were directed to Western's customers andthe supervisors, they did not constitute a violation of Section 8 (b) (4) becausethe language of that section is addressed to the inducement or encouragement of"employees" rather than "employers"Printing Specialties Union (SealrightPacific, Ltd.),82 NLRB 271. It is found, however, that the solicitation of Simone,an employee of the Hess Grocery, at Baxter Springs, to "cooperate" with the"Union troubles" by not buying Western meat constituted inducement and en-couragement within the meaning of the Act.It is not found that the appeal to Cox, of College Grocery, within the hearingof Wayne Doty, was violative of the Act,Conway's Express,87 NLRB 972.The issue whether the truck picketing itself constituted illegal inducement andencouragement of employees of Western's customers poses by far the most diffi-cult and uncertain question in the case. It can be found initially, of course, thatsuch picketing did constituteinducement and encouragementof the employees.WadsworthandSealrightcases,supra; Printing Specialties Union v. LeBaron,supra; International Brotherhood of Electrical Workers v. N. L. R. B.,181 F. 2d34 (C. A. 2) (25 LRRM 2449). The crucial question is whether such inducementand encouragement under the circumstances here present wasillegal.That question cannot be settled by simple reference to the terms of the statutesince it is now well settled that Section 8 (b) (4) does not encompass everysituation appearing to fall within its literal language. Indeed, the legislativehistory discloses congressional intent to limit the section to secondary unionaction and to except from its sweep "the primary means which unions tradition-ally use to press their demands on employers,"Pure Oilcase,supra.So long,therefore, as the picketing is confined to the area ofprimaryconduct, it has beenupheld as within the union's lawful right to persuade all persons, including em-ployees of third persons, to withhold their business from the primary employer.The present issue therefore becomes whether the picketing of Western truckswas within the permissible area of primary action or whether it occurred inthe proscribed secondary field.There is no decided case which is squarely controlling of the present factualsituation, though there are a number which it closely resembles in varying re-spects, some in the nature of the business involved and others in the type ofactivities resorted'to by Respondents.Specifically, the present problem is one ofdeciding whether the theory of theSanta Anacase (which followed therationaleof theWadsworth, Sealright,andPureOil cases) is controlling, or whether it ispossible to apply the different doctrine which was evolved in theSchultzcase(International Brotherhood of Teamsters Union, 87NLRB 502), to solve the"special problem" there presented.The decisional difficulties are somewhataccentuated by the laterSterling Beveragesdecision(International Brotherhoodof Teamsters Union,90 NLRB 590), which by implication suggests that;" theSchultzdoctrine is capable of extension to other and different situations.The question which is suggested by the two latter cases is whether the typeof truck picketing there approved may be legally resorted to in a case where, ashere, the manufacturer or processor maintains its place of business at a fixed AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 357geographical location, which constitutes the place of employment of his employeesand the situs of the labor dispute.Does each of Western's delivery trucks con-stitute a further or additional place of business and thereby give a "rovingsitus" to the labor dispute so as to make picketing of the trucks permissible?Analysis of theSchultzcase discloses that the doctrine there evolved was theresult of and was intended to apply to a factual situation far different from thepresent one.Schultz was in the business of transporting goods by truck betweenseveral States.The labor dispute in question involved only his operations inthe metropolitan area of New York CityFor some 12 years Schultz had em-ployed members of a New York local as pickup and delivery drivers in New YorkCity where it maintained a terminal.The dispute arose when Schultz removedits terminal to Slackwood, New Jersey, acid thereafter refused to negotiate withthe New York local for the further employment of its members. Though con-tinuing its New York operations, Schultz employed as drivers members of a NewJersey local.The New York local resorted to picketing Schultz' trucks as theywere engaged in making pickups and deliveries at customers'.or consignees' placesof business.The picketing was of the same type as engaged in here.In distinguishing earlier decisions(WadsworthandSealright)and in holdingthat those activities constituted permissible primary conduct, the Board em-phasized these facts:1.Schultz' operations had nofixed geographical situs.Its only geographicalpremiseswere a terminal in New Jersey and a dispatcher's office in New YorkCity (held by the Board not to constitute a place of business), removed from allcontact with customers and consignees.2.Its trucks were the "necessary instruments" of its "roving operations.""the main instrumentality of Schultz' mobile business activities in [New YorkCity]"; they comprised the "employer's own business New York City at thepoint of direct contact with the patronage of its customers and consignees."3.The trucks also represented theplace of employment of the aggrieved em-ployeesand theactual situs of the labor dispute.224.Picketing of the New Jersey terminals would have been pointless ; "in viewof the roving nature of its business, the only-effective means of bringing directpressure on Schultz was the type of picketing engaged in by the [union]."There are affirmative indications that the Board did not consider that theSchultzdoctrine applied to a factual situation like the present one.First, in thedecision itself, the Board distinguished theWadsworthandSealrightcaseson the ground that those employers conducted theirmanufacturingoperationsat fixed geographical locations, and that in such cases the immediate vicinity ofthe struck plant, the situs of the primary employer's business, constituted thearea of lawful primary strike activity.Under those circumstances, the Boardpointed out,...the union by extending its picket line to the premises of other employersand thus abandoning the scene of its actual dispute with the primary em-ployer,went beyond the protected area of primary picketing. Its picketline so extended was no longer local in point of contact to the primary em-ployer's manufacturing operations, the only business involved in the labordispute.22 ". . . our decision rests squarely on the proposition that Respondent, by picketingSchultz' business at the situsor the labor dispute,had engaged in primary rather thansecondary activity "[Emphasis supplied ]Also in the laterStet ling Beveragesdecision, the Board referred to theSchultzcase asone involving the picketing of trucks on which union members were employed at the situsof their labor dispute with the employer 358DECISIONSOF NATIONALLABOR RELATIONS BOARDSecond, in theSanta Anacase, which followedSchultz by1 week and in whichthe facts relating to the nature of the employer's business and operations evenmore closely resembles the present, the Board not only made no attempt to applytheSchultzdoctrine, but also failed to discuss or even mention the ease .21 Suchcircumstance is of great significance to the consideration of the present case inview of the striking similarity of Western's business and operations.Thus,both concerns were manufacturing or processing concerns 24 and both made somedeliveries by their own trucks.The immediate vicinity of the struck plant, thesitus of the primary employer's business, therefore, constituted thesitus of thelabor disputeand the area of lawful primary strike activity (Cf.Schultzease,summarizing holding in theWadsworthandSealrightcases).Indeed, the evidence in the present -case emphasizes the fact that Western'spacking plant constituted the situs of the labor dispute.Thus, it was at thepacking plant where were employed the employees in the unit for which theLocal was seeking representation and with respect to whose wages, hours,and working conditions it was demanding bargaining rights and a contract.The trucks were not the place of employment of arly such employees, nor wasthe operation of the trucks any part of the subject matter of the dispute. Thesedistinctions accentuate the crucial facts that the truck picketing did not occurat the situs of the labor dispute and was not identified with the actual func-tioning of the primary employer's business at such situs.The resemblance of Western's operations to Santa Ana's having been indi-cated we turn now to a consideration of the Board's holding in theSanta Anacase.Though the activities inSanta Anaanalogous to those now under considera-tion were held not to be violative of Section 8 (b) (4) (A) that result was dueentirely to the limited nature of such activities. Indeed the language of thedecision discloses clearly that the result was reached because of the absence ofthe very type of activities which are here present.Thus, as summarized by the Board, the evidence in theSanta Anacase showedthe following :The Respondents had some of their unemployed members posted in auto-mobiles outside the Company's yard.When a Company truck left the yard,men in one of the automobiles followed it to its destination, ascertained23That the Board intends to apply theSchultzdoctrine narrowly seems apparent fromtheSterling Beveragesdecision.Sterling, a Massachusetts distributor of Ruppert's beer,had no place of business in New York City, from whence it hauled by its own truck itssupply of beer for distribution in Massachusetts.The labor controversy concerned theemployment of men to perform the trucking operations incidental to Sterling's loadingand unloading at Ruppert's premises. In other words Sterling's operations at Ruppert'sbrewery constituted the source and the subject matter of thecontroversyandthe sitesof the primary labor disputeBecause in two instances picketing of the entrance to Ruppert's loading platform hadoccurred at a time immediately before and after the arrival of Sterling's truck, the Boarddistinguished theSchultzholding on the ground that inSterlingthe picketing was notconfined to theprimary employer's trucksbut extended directly to thesecondary employ-er's own premises.The Board concluded, "The line must be drawn somewhere and thisiswhere we draw it."Except for the apparent intention to construe theSchultzdoctrine narrowly, it wouldappear that "the triviality of these instances" (so characterized by Member Houston indissent)would have justified a finding that such incidents, standing alone, were too iso-lated to warrant a finding of unfair labor practices.CompareSanta Anacase,supra,andcases there cited at footnote 18.14 Santa Ana'sbusiness was buying andprocessinglumber, millwork, and building ma-terialsWestern operateda slaughtering and meat processingplant.These facts af-ford no rational basis for a distinction between their businesses nor between them and the"manufacturing operations" conducted byWadsworthandSealrsght. AMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMEN 359the name and address of the purchaser, and turned this information overto Bardwell, secretary of the Orange County Council, whose duty it thenwas to contact the purchasers for the purpose of dissuading them from con-tinuing to purchase the Company's products.This happened between 100and 200 times.The following cars carried no signs, placards or othermeans of identification.When the Company's truck reached its destination,the person or persons in the following car did not picket either the truckor the premises of the purchaser.Nor did they otherwise urge the em-ployees of purchasers to do or refrain from doing anything.On these facts the Board concluded :It is difficult to perceive how the trailing here followed can be said tohave "induced or encouraged" employees to refrain from working on theCompany's products.The union members in the following cars carried nosigns andmade no appeal for employee action by picketing or other means.Nor, as conducted in this particular case, do we believe that their mereact of following the Company's trucks was tantamount to "inducement orencouragement" of employees other than the Company's' truck drivers,within themeaning ofthe Act.As a result,we believe that a necessaryprerequisitefor a finding that the trailing practice violated Section 8 (b)(4) (A) is notpresent.[Emphasis supplied.]But Respondents here did not confine themselves to the mere following ofWestern trucks for the purpose ascertaining the identity of customers forlater contacts. Instead the Unions' agents (1) picketed the truck duringthe unloading and (2) by direct contact within the customers' places of busi-ness, calledattention to that dispute and sought the customers' cooperation innot dealing with Western.26In sum, it isobvious that the nature of Western's operations and of thelabor controversy which concerned them do not pose that "special problem"which induced the admittedly exceptional result inSchultz.To the contrary,the circumstances here, which are practically indistinguishable (except on ana fortioribasis) from those inSanta Ana,call, as there, for the application ofthe general principles of earlier decisions.2eIt is too late, of course, for the contention that Section 8 (c) immunizes eitherthis or other acts of the Respondents from the thrust of Section 8 (b) (4). Suchcontention has been foreclosed by previous Board and court decisions.Wads-worthandSealrnghtcases,supra; Printing Specialties Union v. LeBaron, supra;United Brotherhood of Carpenters ,& Joiners v. Sperry,170 F. 2d 863 (C. A. 10) ;International Brotherhood of Electrical Workers v. N. L. R. B.(C. A.2), supra;Denver Building Council (Henry Shore),90 NLRB 1768, and cases there cited.Under all the circumstances, it is concluded and found that the picketing ofWestern trucks constituted forbidden inducement and encouragement of the28However,as found above,Respondents'agents did not in all instances confine theirsolicitations to the proprietors,but in some instances talked with employee meat cuttersand buyers.In other instances employees of the customer heard the conversation and sawthe picketing.Indeed, it is difficult to surmise how the employees could have been un-aware of the picketing of Western's trucks, since it occurred in the immediate vicinity ofthe truck which was usually stopped in front of the customers' stores.20Respondents' reliance on theWohlcase(Bakery & Pastry Drivers & Helpers, Local802 v.Wohl,315 U. S 769) is obviously misplaced.First, the court was not there con-fronted with statutory regulation such as the present. Second, the legislative historyreflects congressional recognition that Section 8 (b) (4) would nullify theWohldecision.Thus Senator Pepper, a leading opponent of the legislation, openly charged,in referringto theWohlcase.The provision of the bill to which I refer would reverse the SupremeCourt of the United States " 93GongRea 4322, April 29, 1947.The correctness of thatview was not at any time disputed by the proponents of the Act. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of Western's customers (who were secondary employers and strang-ers to the dispute) to cease handling, processing, or working on Western'sproducts.b.Were objects of the concerted activities induced by Respondents either ofthose proscribed by subsections (A), and (B)?The issue under subsection (B), being a simple one, will be first disposed of.There is scant room for question that an object of the concerted action whichRespondents induced employees of Western's customers to engage in was toforce or require Western to recognize and bargain with the Local as the repre-sentative of its employees 24Admittedly the Local had not received a certifica-tion ; nor is there dispute under the evidence that Respondents were seekingto requireWestern to recognize and bargain with the Local without suchcertification.Such was an avowed object of all the activities, whether per-missible or proscribed, which the Unions resorted to as above recounted. Itis therefore concluded and found that an object of the concerted action inducedby the Respondents (as heretofore found) fell clearly within the proscriptionof subsection (B).The question whether another object of such action was within the proscrip-tion of subsection (A) is, under Respondents' contentions, somewhat morecomplicated.Certainly it is clear that the Respondents' objective throughoutthe activities the General Counsel complains of was to further the Local's dis-pute with Western. Such objective was evident in the appeals to customers,simultaneous with the truck picketing, for cooperation with the strike, with theunderstanding, implicit or explicit, thatthis entailed the cessation of businesswith Western.The picketing of Western's trucks reflected the same objective,attainment of which was sought (at least in part) through the medium of recog-nized employee reluctance to handle goods which pass a picket line.Nor wassuch objective any the more obscured in the cases where employees of the cus-tomers, as a result of the statements, telephone calls, and letters previouslyreferred to, notified their employers of their unwillingness to further buy,handle, or process Western meat.Respondents argue that no "forcing" or "requiring" of employers occurredwithin the meaning of the Act because there is no evidence of any actual refusalto work nor of work stoppages or strikes.This argument is the equivalent ofthe district court's conclusion n that the quoted terms connote the use of coer-cive activities, and that no coercion is shown where, as here, the employerstestified that they were not forced or required to cease doing business withWestern.But the statutory language is not susceptible of so restrictive an interpreta-tion.It is enough that an object of the concerted employee action induced byRespondents was to exert pressure on the employers to induce them to agreeto cease doing business with Western.DistilleryWorkers Union,78 NLRB504;N. L. R. B. v. Distillery Workers Union,17S F. 2d 584 (C. A.2) ; Inter-national Brotherhood of Electrical' Workers v. N. L. R. B., supra.The circumstance that Western's customers, to avoid a possible strike or theirown involvement in a labor dispute, chose to cease dealing with Western does27Nor do Respondents clearly advance a contrary contentionIndeed their brief urgesupon the Trial Examiner therationalcof thedistrict court decision in the injunctionaction,inwhich itwas expressly found that Respondents had committed a violation ofSection 8(b) (4) (B).2eThe district court's decision denying the temporary injunction to restrain the secondaryboycott is of course not binding upon the Board in its determination of the present con-troversy on the merits.N. L. R. B. v. Carpenters Union,181 F. 2d 126(C. A. 6). AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN 361not avail Respondents, since anobjectof the employee action which Respondentshadinducedwas to exertpressureon the employer to do exactly what he didThe coercion of the employer, (if any were needed) seems obvious under thecircumstances.Here the mere exertion of that pressure was adequate to ac-complish Respondents' objective, which was nonetheless proscribed by the Actbecause success made it unnecessary to resort to the more coercive sanctionswhich theJoplin Meat CompanyandSafeway(Miami) incidents, for example,showed that the Respondents were prepared to invoke.The statute does not require the secondary employers to resist to the point ofprovoking a strike, thereby extending the labor dispute to their own establish-ments.The contrary view runs counter to the purpose of the statute, whichwas tolimitthe area of permissible industrial conflict.PrintingSpecialtiesUnion, et al. v. LeBaron,171 F 2d 331 (C. A. 9).Nor is it material, as some of Respondents' evidence showed, that the con-certed action which they induced had other legitimate objects, such as theunionizing of Western's employees and the publicizing of the dispute with West-ern.Whereanobject violative of the Act is found, its illegality is not miti-gated by the fact that Respondents' conduct may have had other legal objectives.Wadsworthcase,saps a,and cases there cited at footnote 12.It is therefore concluded and found that an object of the concerted activitiesinduced by the Respondents as heretofore found was to force and require West-ern's customers to cease using, selling, handling, or otherwise dealing in West-ern's products and to cease doing business with Western.For reasons which are fully explicated above, the factors necessary to supportfindings that Respondents committed unfair labor practices under Section 8(b) (4) (A) and (B) have here been found in combine. See p 354,supra.Itis therefore concluded and found that Respondents engaged in unfair laborpractices under said section.See Conclusions of Law, No.4, infra.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Division III, hereof, occurringin connection with the operations of Western, Inc, set forth in Division I,hereof, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead and have led to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have violated Section 8 (b) (1) (A) andSection 8 (b) (4) (A) and (B) of the Act it will be recommended that theycease and desist therefrom and take certain affirmative action designed to ef-fectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case I make the following:CONCLUSIONS OF LAw1.Amalgamated Meat Cutters and Butcher Workmen of North America,AFL, and Local Union No. 303 of the Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL, are labor organizations within the meaningof Section 2 (5) of the Act.2Herb J. Riddle is an agent of the aforesaid organizations within the mean-ing of the Act. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Respondents and each of them have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act, and haverestrained and coerced employees of Western, Inc, in the exercise of the rightsguaranteed in Section 7 of the Act, by intimidatory conduct designed to preventsaid employees from working for Western, Inc., while the strike was in progressand to coerce them into joining with the union adherents in the strike and inother concerted activities.4.Respondents and each of them have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (b) (4) (A) and (B) of theAct, by inducing and encouraging members of Local No. 303 employed by cus-tomers of Western, Inc., to engage in a concerted refusal in the course of theiremployment to use, handle, or work on Western's products or to perform anyservices for their respective employers, objects thereof being (a) to force andrequire their respective employers to cease using, selling, handling, or otherwisedealing in Western's products and to cease doing business with Western, Inc.,and (b) to force and require Western, Inc., to recognize and bargain with LocalNo. 303 as the representative of its employees although said Local had not beencertified as the representative of such employees under the provisions of Section9 of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]PINE HALL BRICK AND PIPE COMPANYandUNITED STONE AND ALLIEDPRODUCTSWORKERS OF AMERICA, CIO,PETITIONER.CaseNo.34-RC-255.February 19, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Miles J. McCormick, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of all production and main-tenance employees at the Employer's three plants and its central yard,93 NLRB No. 54.G